215 F.2d 453
NATIONAL LABOR RELATIONS BOARDv.WESTERN LACE & LINE CO.
No. 13987.
United States Court of Appeals Ninth Circuit.
August 17, 1954.

George J. Bott, Gen. Counsel, A. Norman Somers, Asst. Gen. Counsel, David P. Findling, Associate Gen. Counsel, Washington, D. C., Ben Grodsky, Los Angeles, Cal., Frederick U. Reel, Robert H. Hunt, Washington, D. C., for petitioner.
Cecil W. Collins, Los Angeles, Cal., for respondent.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Western Lace failed to appear at the hearing of the petition. The findings of the Board are supported and the petition ordered granted.